 1
                                                                            FILED IN THE
 2                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Apr 18, 2019
 4                                                                     SEAN F. MCAVOY, CLERK


 5
 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   JIM G.,                                        No. 1:18-CV-03087-JTR
10
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
11                                                 MOTION FOR SUMMARY
12                       v.                        JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 14, 15. Attorney D. James Tree represents Jim G. (Plaintiff); Special
19   Assistant United States Attorney Erin Frances Highland represents the
20   Commissioner of Social Security (Defendant). The parties consented to proceed
21   before a magistrate judge. ECF No. 8. After reviewing the administrative record
22   and the briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion
23   for Summary Judgment; DENIES Defendant’s Motion for Summary Judgment;
24   and REMANDS the matter to the Commissioner for additional proceedings
25   pursuant to 42 U.S.C. §§ 405(g), 1383(c).
26                                   JURISDICTION
27         Plaintiff filed an application for Supplemental Security Income (SSI) on
28   March 31, 2014, Tr. 102, alleging disability since September 5, 2009, Tr. 202, due


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   to an irregular heartbeat, depression, severe lower back pain, chronic migraines,
 2   knee pain, and hepatitis A. Tr. 275. The applications were denied initially and
 3   upon reconsideration. Tr. 135-42, 146-51. Administrative Law Judge (ALJ)
 4   Keith Allred held a hearing on January 10, 2017 and heard testimony from Plaintiff
 5   and vocational expert Steven Cardinal. Tr. 45-75. The ALJ issued an unfavorable
 6   decision on March 24, 2017. Tr. 17-37. The Appeals Council denied review on
 7   March 29, 2018. Tr. 1-5. The ALJ’s March 14, 2017 decision became the final
 8   decision of the Commissioner, which is appealable to the district court pursuant to
 9   42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for judicial review on May
10   24, 2018. ECF Nos. 1, 4.
11                                 STATEMENT OF FACTS
12           The facts of the case are set forth in the administrative hearing transcript, the
13   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
14   here.
15           Plaintiff was 49 years old at the date of application. Tr. 202. He completed
16   the twelfth grade in 1984. Tr. 276. His reported work history includes gutter
17   hanger, general laborer, press brake operator, and roofer. Id. When applying for
18   benefits Plaintiff reported that he stopped working on September 5, 2009 because
19   of his conditions. Tr. 275. At his hearing, he stated that he stopped working to
20   return to Missouri to care for his ill father, but that “I was having problems mainly
21   at work. I started, I was spitting blood up and some other stuff and I think I was
22   stretched.” Tr. 54.
23                                STANDARD OF REVIEW
24           The ALJ is responsible for determining credibility, resolving conflicts in
25   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
26   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
27   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
28   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   not supported by substantial evidence or if it is based on legal error. Tackett v.
 2   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 3   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 4   another way, substantial evidence is such relevant evidence as a reasonable mind
 5   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 6   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 7   interpretation, the court may not substitute its judgment for that of the ALJ.
 8   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 9   findings, or if conflicting evidence supports a finding of either disability or non-
10   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
11   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
12   evidence will be set aside if the proper legal standards were not applied in
13   weighing the evidence and making the decision. Brawner v. Secretary of Health
14   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
15                      SEQUENTIAL EVALUATION PROCESS
16         The Commissioner has established a five-step sequential evaluation process
17   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
18   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
19   proof rests upon the claimant to establish a prima facie case of entitlement to
20   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
21   claimant establishes that physical or mental impairments prevent him from
22   engaging in his previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
23   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
24   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
25   other work, and (2) the claimant can perform specific jobs which exist in the
26   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
27   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
28   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1                             ADMINISTRATIVE DECISION
 2         On March 24, 2017, the ALJ issued a decision finding Plaintiff was not
 3   disabled as defined in the Social Security Act from March 31, 2014 through the
 4   date of the decision.1
 5         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 6   activity since March 31, 2014, the date of application. Tr. 20.
 7         At step two, the ALJ determined that Plaintiff had the following severe
 8   impairments: “recurrent arrhythmias, sprains and strains, disorder of urinary tract,
 9   cervical and lumbar radiculopathy, affective disorder, migraine headaches, and
10   substance abuse disorders.” Tr. 21.
11         At step three, the ALJ found that Plaintiff did not have an impairment or
12   combination of impairments that met or medically equaled the severity of one of
13   the listed impairments. Tr. 24.
14         At step four, the ALJ assessed Plaintiff’s residual function capacity and
15   determined he could perform a range of light work with the following limitations:
16
           The claimant can lift and/or carry 20 pounds occasionally and 10
17         pounds frequently; sit for 6 hours in an 8-hour workday and stand
18         and/or walk for 6 hours in an 8-hour workday with normal rest breaks;
           occasionally climb ramps and stairs, balance, stoop, bend, squat, kneel,
19         and crouch; never crawl or climb ladders, ropes, or scaffolds; can never
20         use the left upper extremity for overhead reaching, but frequently for
           reaching at waist level in other directions; and can have no exposure to
21
           vibrations, fumes, or hazards. He is able to perform the basic mental
22         demands of competitive, unskilled work, including the ability to
23         understand, carry out, and remember simple instructions; respond
           appropriately to supervision, coworkers, and usual work situations; and
24         to deal with changes in a routine work setting. He requires work that
25         involves only occasional interaction with the general public, and not
           more than frequent interaction with a supervisor and coworkers.
26
27         1
               The ALJ addressed Plaintiff’s prior 2013 application and declined to reopen
28   the October 28, 2013 denial. Tr. 17.


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   Tr. 27-28. The ALJ found that Plaintiff had no past relevant work. Tr. 35.
 2         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 3   work experience and residual functional capacity, and based on the testimony of
 4   the vocational expert, there were other jobs that exist in significant numbers in the
 5   national economy Plaintiff could perform, including the jobs of electrical
 6   accessories assembler, small parts assembler, and mail clerk. Tr. 36. The ALJ
 7   concluded Plaintiff was not under a disability within the meaning of the Social
 8   Security Act from March 31, 2014, through the date of the ALJ’s decision. Tr. 36-
 9   37.
10                                          ISSUES
11         The question presented is whether substantial evidence supports the ALJ’s
12   decision denying benefits and, if so, whether that decision is based on proper legal
13   standards. Plaintiff contends the ALJ erred by (1) failing to address Plaintiff’s
14   personality disorder and bilateral knee impairment at step two, (2) failing to
15   properly weigh the medical opinions, and (3) failing to properly weigh Plaintiff’s
16   symptom statements.
17                                       DISCUSSION2
18   1.    Step Two
19         Plaintiff challenges the ALJ’s step two determination arguing that she failed
20   to find Plaintiff’s bilateral knee impairments and personality disorder were
21
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   medically determinable. ECF No. 14 at 4-6.
 2         At step two of the sequential process, the ALJ must determine whether a
 3   claimant suffers from a “severe” impairment. 20 C.F.R. § 416.920(c). To show a
 4   severe impairment, the claimant must first establish the existence of a medically
 5   determinable impairment by providing medical evidence consisting of signs,
 6   symptoms, and laboratory findings; the claimant’s own statement of symptoms, a
 7   diagnosis, or a medical opinion is not sufficient to establish the existence of an
 8   impairment. 20 C.F.R. § 416.921. “[O]nce a claimant has shown that he suffers
 9   from a medically determinable impairment, he next has the burden of proving that
10   these impairments and their symptoms affect his ability to perform basic work
11   activities.” Edlund v. Massanari, 253 F.3d 1152, 1159-60 (9th Cir. 2001). If the
12   claimant fulfills this burden, the ALJ must find the impairment “severe.” Id.
13         The step-two analysis is “a de minimis screening device used to dispose of
14   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An
15   impairment is “not severe” if it does not “significantly limit” the ability to conduct
16   “basic work activities.” 20 C.F.R. § 416.922(a). Basic work activities are
17   “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 416.922(b). “An
18   impairment or combination of impairments can be found not severe only if the
19   evidence establishes a slight abnormality that has no more than a minimal effect on
20   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
21   1996) (internal quotation marks omitted).
22         Plaintiff asserts that the ALJ erred by failing to find his impairments
23   medically determinable. ECF No. 16 at 2-4. Defendant argues that the ALJ found
24   the impairments to be medically determinable, but not severe. ECF No. 15 at 2-3.
25         Turning to the ALJ’s decision, it is difficult to ascertain whether he found
26   the bilateral knee impairment medically determinable. First, the ALJ set forth his
27   finding of the severe impairments: “recurrent arrhythmias, sprains and strains,
28   disorder of urinary tract, cervical and lumbar radiculopathy, affective disorder,


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   migraine headaches, and substance abuse disorder.” Tr. 20. He then stated: “I
 2   have considered every medically determinable impairment of which I am aware in
 3   reaching my assessment of the claimant’s residual functional capacity, whether I
 4   find it to be severe or non-severe.” Id. He then addressed the period prior to the
 5   filing date, stating “There are essentially no musculoskeletal or neurological
 6   abnormalities noted during this period.” Tr. 22. He specifically addressed
 7   Plaintiff’s knees six times: (1) “Knee x-rays taken during this earlier period were
 8   also negative for any significant abnormalities. (Ex 5F/11);” (2) “Bilateral knee
 9   and right elbow x-rays were negative, . . . (Ex 26F/5-8);” (3) “In June, the claimant
10   also presented with knee complaints, but he was still assessed to have intact
11   strength and sensation. Ex 27F/35);” (4) “the claimant underwent an examination
12   in April 2016, which did demonstrate some range of motion issues, but nothing of
13   an extreme extent. (Ex 23F/103-104). . . . tenderness to palpation was noted along
14   with a misalignment of the ACL joint. (23F/114);” (5) “in August, the claimant
15   was ambulatory. (Ex 24F/10);” and (6) “the claimant was again assessed to have
16   normal strength and sensation with a pain level only at 1 out of 10. (Ex 27F/16).”
17   Tr. 22. As a conclusion, the ALJ addressed all the musculoskeletal impairments by
18   stating “As with the cardiovascular condition, such a record is supportive of
19   severity, but it is not indicative of extreme limitations alleged.” Tr. 22. Earlier,
20   the ALJ determined that Plaintiff’s alleged cardiovascular condition as “generally
21   indicative of an impairment that would have a limited effect upon the claimant;
22   however, . . . it is not as limiting as alleged.” Tr. 21.
23         The ALJ’s discussion of Plaintiff’s various musculoskeletal impairments is
24   difficult to review. He addressed all the musculoskeletal impairments at once, Tr.
25   22, found “sprains and strains” and “cervical and lumbar radiculopathy” as severe,
26   Tr. 20, and made a general statement that he “considered every medically
27   determinable impairment,” Tr. 20. First, the ALJ’s general finding of “sprains and
28   strains” is unreviewable. This impairment is not specific enough for the Court to


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   ascertain what part of the body suffered “sprains and strains” to correlate to any
 2   specific limitation in the residual functional capacity determination. A “sprain and
 3   strain” in a lower extremity joint would result in different limitations than a “sprain
 4   and strain” in an upper extremity joint. Second, every time Plaintiff’s alleged
 5   bilateral knee impairment was addressed it was accompanied with generally
 6   negative findings. Tr. 22. Therefore, the ALJ’s assertion that he considered all
 7   medically determinable impairments, Tr. 20, is not sufficient for the Court to
 8   ascertain if the bilateral knee impairment was found as medically determinable.
 9   Third, the ALJ seems to address Plaintiff’s credibility and whether or not the
10   impairment was work preclusive: “such a record is supportive of severity, but it is
11   not indicative of the extreme limitations alleged.” Tr. 22. This is the incorrect
12   standard at step two, which requires the ALJ to determine whether the alleged
13   impairments are medically determinable and severe. Webb, 433 F.3d at 687 (The
14   step-two analysis is “a de minimis screening device.”).
15         Likewise, the ALJ generally addressed Plaintiff’s “mental conditions” as a
16   single impairment and stated: “taken as a whole such a record is supportive of
17   severity, but it is inconsistent with allegations of mental conditions that would
18   essentially preclude the claimant from work.” Tr. 24. Again, the ALJ is applying
19   the incorrect standard at step two. Webb, 433 F.3d at 687 (The step-two analysis is
20   “a de minimis screening device.”).
21         The ALJ erred by failing to clearly identify the medically determinable
22   impairments at step two. Brown-Hunter v. Colvin, 806 F2.3d 487, 492 (9th Cir.
23   2015) (“we still demand that the agency set forth the reasoning behind its decisions
24   in a way that allows for meaningful review”). The case is remanded for the ALJ to
25   clearly identify (1) those impairments he finds medically determinable and (2) of
26   the medically determinable impairments, those that he finds severe.
27   2.    Medical Opinions
28         Plaintiff argues the ALJ failed to properly consider and weigh the medical


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   opinions expressed by Jeremiah Crank, M.D., Ronald Dougherty, Ph.D., Thomas
 2   Genthe, Ph.D., Janis Lewis, Ph.D., Philip Barnard, Ph.D., Aaron Burdge, Ph.D.,
 3   Luci Carstens, Ph.D., Christmas Covell, Ph.D., and John Robinson, Ph.D. ECF
 4   No. 14 at 6-18.
 5         In weighing medical source opinions, the ALJ should distinguish between
 6   three different types of physicians: (1) treating physicians, who actually treat the
 7   claimant; (2) examining physicians, who examine but do not treat the claimant;
 8   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 9   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more
10   weight to the opinion of a treating physician than to the opinion of an examining
11   physician. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ
12   should give more weight to the opinion of an examining physician than to the
13   opinion of a nonexamining physician. Id.
14         When a treating physician’s opinion is not contradicted by another
15   physician, the ALJ may reject the opinion only for “clear and convincing” reasons.
16   Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991). When a treating
17   physician’s opinion is contradicted by another physician, the ALJ is only required
18   to provide “specific and legitimate reasons.” Murray v. Heckler, 722 F.2d 499,
19   502 (9th Cir. 1983). Likewise, when an examining physician’s opinion is not
20   contradicted by another physician, the ALJ may reject the opinion only for “clear
21   and convincing” reasons, and when an examining physician’s opinion is
22   contradicted by another physician, the ALJ is only required to provide “specific
23   and legitimate reasons” to reject the opinion. Lester, 81 F.3d at 830-31.
24         The specific and legitimate standard can be met by the ALJ setting out a
25   detailed and thorough summary of the facts and conflicting clinical evidence,
26   stating his interpretation thereof, and making findings. Magallanes v. Bowen, 881
27   F.2d 747, 751 (9th Cir. 1989). The ALJ is required to do more than offer his
28   conclusions, he “must set forth his interpretations and explain why they, rather


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   than the doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir.
 2   1988).
 3         A.     Jeremiah Crank, M.D.
 4         In June of 2013, Dr. Crank completed a Physical Functional Evaluation form
 5   for the Department of Social and Health Services (DSHS). Tr. 391-95. He
 6   diagnosed Plaintiff with lower back pain from back and bilateral knee impairments
 7   and headaches. Tr. 392. He opined that plaintiff was “Severely limited” defined
 8   as “Unable to meet the demands of sedentary work.” Tr. 393. He estimated that
 9   Plaintiff’s current limitation would persist for twelve months with available
10   treatment. Id. He additionally found that the current impairments were primarily
11   the result of alcohol or drug use within the past sixty days and when asked if the
12   current level of impairment would be expected to persist following 60 days of
13   sobriety, he checked both “Yes,” and “No.” Id.
14         On March 30, 2016, Dr. Crank completed a second Physical Functional
15   Evaluation form for DSHS. Tr. 754-58. He listed Plaintiff’s diagnosis as
16   cervical/lumbar radiculopathy/degenerative disc disease and possible herniated
17   disc. Tr. 755. He opined that Plaintiff was “Severely limited,” which is defined as
18   “Unable to meet the demands of sedentary work.” Tr. 756. Dr. Crank stated that
19   Plaintiff’s impairments were not the result of alcohol or drug use in the past sixty
20   days. Id.
21         The ALJ gave the opinions little weight because (1) they were inconsistent
22   with the record as a whole, (2) they were inconsistent with the doctor’s own
23   findings, (3) Dr. Crank did not review the opinion of W. Jack Lovern, (4) Dr.
24   Crank provided no explanation for the inconsistencies between his opinions and his
25   treatment notes, and (5) Dr. Crank failed to provide an explanation as to why his
26   opinions were inconsistent with that of Dr. Anna Espiritu. Tr. 34. The parties
27   agree that Dr. Crank was a treating physician. ECF Nos. 14 at 7; 15 at 5.
28   However, they disagree as to whether the ALJ’s reasons meet the lesser standard of


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   specific and legitimate.
 2         The ALJ’s first reason for rejecting the opinions, that they were inconsistent
 3   with the record as whole, fails to meet the specific and legitimate standard.
 4   Inconsistency with the majority of objective evidence is a specific and legitimate
 5   reason for rejecting a physician’s opinion. Batson, 359 F.3d at 1195. Defendant
 6   accurately points out that the ALJ provided citations to the record. ECF No. 15 at
 7   5-6. However, he provided a citation to over three hundred pages of the record
 8   without any discussion. Tr. 34. The conclusion that the opinion was inconsistent
 9   with the record followed by a citation to the majority of the medical evidence in
10   the record and no additional discussion is not specific and legitimate.
11         The ALJ’s second reason for rejecting the opinions, that they were
12   inconsistent with doctor’s own findings, is not specific and legitimate. An ALJ
13   may cite internal inconsistencies in evaluating a physician’s report when rejecting
14   an opinion. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Here, the
15   ALJ found the opinions to be inconsistent with treatment notes showing Plaintiff
16   was receiving no pain from his atrial fibrillation. Tr. 34. On June 20, 2013 and
17   March 30, 2013, Dr. Crank wrote in his treatment notes that the atrial fibrillation
18   was asymptomatic. Tr. 397, 759-60. However, Dr. Crank’s opinion was based on
19   the impairments of lower back pain, bilateral knee pain, and severe headaches. Tr.
20   392, 755. Therefore, the symptoms of Plaintiff’s atrial fibrillation are immaterial
21   to the opinions.
22         The ALJ’s third reason for rejecting the opinions, that Dr. Crank did not
23   review the opinion of W. Jack Lovern, M.D., is not specific and legitimate. On
24   September 9, 2013, Dr. Lovern from Yakima Urology Associates, PLLC
25   completed a physical evaluation that showed no abnormalities. Tr. 426-27. First,
26   Dr. Lovern’s opinion postdates Dr. Crank’s June 2013 opinion. Therefore, Dr.
27   Crank could not have reviewed the opinion prior to writing the June 2013 opinion.
28   Second, Dr. Lovern was performing a urological consultation. Tr. 426. While the


     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   musculoskeletal evaluation was normal in Dr. Lovern’s September 9, 2013
 2   evaluation, Dr. Crank completed his own range of motion testing as part of the
 3   March 30, 2016 opinion, which showed a limited range of motion in Plaintiff’s
 4   back, neck, hips, and knees. Tr. 757. Dr. Crank’s failure to discuss Dr. Lovern’s
 5   evaluation three years later when addressing the current relevant period is
 6   immaterial.
 7         The ALJ’s fourth reason for rejecting the opinions, that Dr. Crank provided
 8   no explanation for the inconsistencies between his opinion and his treatment notes,
 9   is not specific and legitimate. An ALJ may cite internal inconsistencies in
10   evaluating a physician’s report when rejecting an opinion. Bayliss, 427 F.3d at
11   1216. However, the ALJ failed to state how Dr. Crank’s opinions were
12   inconsistent with his treatment notes. Tr. 34. Therefore, Dr. Crank’s lack of
13   explanation is not a specific and legitimate reason to reject his opinions.
14         The ALJ’s fifth reason for rejecting the opinions, that Dr. Crank failed to
15   provide an explanation as to why his opinions were inconsistent with that of Dr.
16   Anna Espiritu, is not specific and legitimate. Dr. Espiritu completed a Physical
17   Functional Evaluation form for DSHS on October 24, 2012. Tr. 329-31. She
18   opined that Plaintiff’s physical impairments were mild to moderate and limited
19   Plaintiff to medium work. Tr. 330-31. However, Dr. Crank’s failure to discuss the
20   2012 opinion has little bearing on the reliability of his 2016 opinion. The ALJ
21   determined that the prior application was denied as of October 28, 2013 and
22   refused to reopen the application. Tr. 17. Therefore, the medical evidence prior to
23   the current application pertains to an already adjudicated period and does not
24   pertain to the current period at issue. This is not a specific and legitimate reason.
25   Upon remand, the ALJ will readdress Dr. Crank’s opinion.
26         B.      Ronald Dougherty, Ph.D.
27         On March 5, 2015, Dr. Dougherty completed a Psychological Evaluation for
28   Social Security. Tr. 641-48. He diagnosed Plaintiff with alcohol dependence,


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1   methamphetamine dependence, cannabis abuse, polysubstance dependence, major
 2   depressive disorder, adjustment disorder with anxiety, and antisocial personality
 3   traits. Tr. 647. Dr. Dougherty found that Plaintiff’s social skills appeared to be
 4   good, he was able to do detailed and complex tasks, accept instructions from
 5   supervisors, interact with coworkers, and interact with the public. Tr. 648. He also
 6   opined that Plaintiff “may have some difficulty maintaining regular attendance in
 7   the workplace or in completing a normal workday/workweek without interruptions
 8   from his depressive disorder, though his continued use of substances and medical
 9   problems are likely to be the principal impediment to this.” Id. He also stated that
10   Plaintiff “may have some difficulty dealing with the stress encountered in the
11   workplace due to his depressive symptoms and distrust of others.” Id.
12         The ALJ gave the opinion great weight except for the attendance portion of
13   the opinion. Tr. 32. The ALJ found that Dr. Dougherty’s opinion regarding
14   attendance was not supported by the record, stating “[t]here is no consistent
15   indication within the record that the claimant had significant mental problems
16   making it to treatment,” and that Plaintiff was now sober, “which would suggest
17   that attendance would not be an issue.” Id. First, the ALJ’s finding that the ability
18   to attend treatment is analogous to the ability to attend to full-time work has been
19   deemed unsupported by the Ninth Circuit. See Garrison v. Colvin, 759 F.3d 995,
20   1016 (9th Cir. 2014) (recognizing that a claimant has more flexibility in scheduling
21   activities and can receive help with activities where this flexibility and help would
22   not necessarily be available in a full-time job).
23         Second, the ALJ’s conclusion that the limitation has been cured by
24   Plaintiff’s reported sobriety, this is an incorrect application of S.S.R. 13-2p. The
25   S.S.R. requires the ALJ to first complete the five-step sequential evaluation
26   process with all limitations, including those that result from substance abuse, and if
27   the claimant is disabled, then complete a new five-step sequential evaluation
28   removing limitations that stem from substance abuse. S.S.R. 13-2p. Here, the ALJ


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1   disregarded the attendance because he determined it was caused by substance
 2   abuse. Tr. 32. This is not a valid reason to reject Dr. Dougherty’s opinion, but
 3   addresses the materiality of Plaintiff’s substance abuse and should be addressed in
 4   accord with S.S.R. 13-2p.
 5          C.     Thomas Genthe, Ph.D.
 6          On April 8, 2014, Dr. Genthe completed a Psychological/Psychiatric
 7   Evaluation form for DSHS. Tr. 585. He diagnosed Plaintiff with major depressive
 8   disorder, methamphetamine use disorder, and alcohol use disorder. Tr. 587. He
 9   opined that Plaintiff had marked limitations in the ability to perform activities
10   within a schedule, maintain regular attendance, and be punctual within customary
11   tolerances without special supervision and to communicate and perform effectively
12   in a work setting. Id. Additionally, he opined that Plaintiff had a moderate
13   limitation in four basic work abilities. Id. The ALJ assigned little weight to the
14   opinion because the marked limitations were inconsistent with the record as a
15   whole and inconsistent with intact mental examination findings and the GAF score
16   in Dr. Genthe’s evaluation. Tr. 33.
17          The ALJ’s first reason for rejecting the opinion, that it was inconsistent with
18   the record as a whole, is not specific and legitimate. The ALJ made a general
19   statement that the opinion was inconsistent with the evidence and then cited to
20   fourteen exhibits. Tr. 33. Citing to such a large amount of evidence with no
21   discussion as to what specific evidence undermines the opinion is not legally
22   sufficient.
23          The ALJ’s second reason for rejecting the opinion, that it was inconsistent
24   with the mental examination findings and the GAF score in Dr. Genthe’s
25   evaluation, is not specific and legitimate. When discussing the mental examination
26   findings in Dr. Genthe’s evaluation, the ALJ failed to state how the evaluation was
27   inconsistent with the opinion. Tr. 33. Dr. Genthe assigned Plaintiff a GAF score
28   of 50. Tr. 587. A GAF score between 41 and 50 demonstrates “serious symptoms


     ORDER GRANTING PLAINTIFF’S MOTION - 14
 1   (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any
 2   serious impairment in social, occupational, or school functioning (e.g., no friends,
 3   unable to keep a job).” DSM-IV-TR at 34. The ALJ failed to discuss how Dr.
 4   Genthe’s opinion was inconsistent with a GAF score of 50. Therefore, this reason
 5   fails to meet the specific and legitimate standard. The ALJ will address Dr.
 6   Genthe’s opinion on remand.
 7         D.     Remaining Opinions
 8         Plaintiff also challenged the ALJ’s treatment of the opinions provided by
 9   Janis Lewis, Ph.D., Philip Barnard, Ph.D., Aaron Burdge, Ph.D., Luci Carstens,
10   Ph.D., Christmas Covell, Ph.D., and John Robinson, Ph.D. ECF No. 14 at 12-18.
11   Considering the case is remanded for the ALJ to make a new step two
12   determination and address the opinions of Dr. Crank, Dr. Dougherty, and Dr.
13   Genthe, the ALJ will also readdress the remaining opinions upon remand.
14   4.    Plaintiff’s Symptom Statements
15         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
16   statements were unreliable. ECF No. 14 at 18-21.
17         The evaluation of a claimant’s symptom statements and their resulting
18   limitations relies, in part, on the assessment of the medical evidence. See 20
19   C.F.R. § 416.929(c); S.S.R. 16-3p. Therefore, in light of the case being remanded
20   for the ALJ to readdress the medical source opinions in the file, a new assessment
21   of Plaintiff’s subjective symptom statements will be necessary.
22                                        REMEDY
23         Plaintiff urges the Court to apply the credit-as-true rule and remand this case
24   for an immediate award of benefits. ECF No. 14 at 18.
25         The decision whether to remand for further proceedings or reverse and
26   award benefits is within the discretion of the district court. McAllister v. Sullivan,
27   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
28   record has been fully developed and further administrative proceedings would


     ORDER GRANTING PLAINTIFF’S MOTION - 15
 1   serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons
 2   for rejecting evidence, whether claimant testimony or medical opinion; and (3) if
 3   the improperly discredited evidence was credited as true, the ALJ would be
 4   required to find the claimant disabled on remand, we remand for an award of
 5   benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even when the
 6   three prongs have been satisfied, the Court will not remand for immediate payment
 7   of benefits if “the record as a whole creates serious doubt that a claimant is, in fact,
 8   disabled.” Garrison, 759 F.3d at 1021.
 9         Here, the first and third prong of the credit-as-true rule are not satisfied
10   because the opinions of Dr. Crank and Dr. Genthe address Plaintiff’s substance
11   abuse as the potential cause of Plaintiff’s symptoms. Therefore, even if the
12   opinions were credited as true, the ALJ would not be required to award benefits.
13   The ALJ would instead be required to proceed through the five-step sequential
14   evaluation process a second time to properly address the limitations resulting from
15   Plaintiff’s substance abuse in accord with S.S.R. 13-2p. Therefore, the case is
16   remanded for additional proceedings consistent with this order.
17                                      CONCLUSION
18         Accordingly, IT IS ORDERED:
19         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
20   DENIED.
21         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
22   GRANTED, in part, and the case REMANDED for additional proceedings
23   consistent with this order.
24         3.     Application for attorney fees may be filed by separate motion.
25   //
26   //
27   //
28   //


     ORDER GRANTING PLAINTIFF’S MOTION - 16
 1         The District Court Executive is directed to file this Order and provide a copy
 2   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 3   and the file shall be CLOSED.
 4         DATED April 18, 2019.
 5
 6                               _____________________________________
                                           JOHN T. RODGERS
 7                                UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 17
